LAED -247-1stSA (3/15/19)
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                         *     CRIMINAL DOCKET
           VERSUS                                                 CASE NO. 2:09-CR-00057
          GERALD ROBERTS                                    *     USM NO. 27335-034

           Date of Previous Judgment: 02/22/2012                  Defendant’s Attorney: Samantha Kuhn

                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ‫ ܆‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:
           ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment of
               145mo&120mo as to count(s) ____________
               ________________              6 & 15                       82 months
                                                           is reduced to ___________________.
           ‫ ܆‬DEFERRED pending supplemental briefing and/or a hearing.
            ‫ ܆‬DENIED after complete review of the motion on the merits.
         The defendant’s total term of imprisonment as to all count(s) is ____________________________.
                                                                          82 months

         The defendant’s term of supervised release:
          ‫ ܆‬REMAINS as previously ordered.
            ‫ ܆‬is REDUCED to ____________________________.
                            4 years
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: 120 months     Amended Statutory Minimum: 60 months
          Prior Guideline Range: 120-150 months   Amended Guideline Range: 70 to 87 months
          Prior Sentence: 145 months              Amended Sentence: 82 months
          Prior Supervised Release: 5 years       Amended Supervised Release: 4 years

            Comments (if applicable):
            The defendant moved for a downward variance from the amended guideline range
            advocating a sentence of 60 months for all counts, to run concurrently. The government did
            not agree to such a variance, but did concur in a sentence within the amended guideline
            range. Thus, the Court imposed a sentence of 82 months as to Counts 6 and 15, to be
            served concurrently with each other and the 60 months as to each of Counts 1 through 4.


         Except as provided above, all provisions of the judgment dated _________
                                                                            02/22/2013  shall remain in effect. The
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         05/21/2019                                    __________________________________________
         ORDER DATE                                    UNITED STATES DISTRICT JUDGE
